CHIEF JUSTICE GRAY
specially concurring:
¶26 I agree with the Court’s analysis of the abandonment issue before us and with the result reached. I write separately, as I have on previous occasions, to express concerns with the conduct of DPHHS in this case. See Matter of F.H. (1994), 266 Mont. 36, 878 P.2d 890 (Gray, J., dissenting); Inquiry into M.M., (1995), 274 Mont. 166, 906 P.2d 675 (Gray, J., dissenting). I also want to comment on several of the Court’s statements.
¶27 The record reflects that L.B. contacted DPHHS on April 3, 2000, at which point the children had been in DPHHS’ temporary legal custody, and in foster care, for over one year. On June 18, 2000, L.B. signed DPHHS’ “Case Plan Recommendations” and was told she would need six months to complete the five recommendations. Three days later, DPHHS petitioned for permanent legal custody and termination of L.B.’s parental rights on the basis of abandonment.
¶28 Why in the world did DPHHS present the case plan which would take six months to complete on June 18 when it clearly intended to move quickly to terminate L.B.’s parental rights on abandonment grounds? Was it make-work for DPHHS personnel? Was it a “game” of some sort being played with L.B.? It strikes me that, whatever the reasons may have been, presenting the case plan under such circumstances was cruel and abusive to L.B., when there was no intent on DPHHS’ part to give L.B. a real chance to complete the recommendations.
¶29 Nor do I agree with the Court’s notion that the case plan, and L.B.’s failure to begin work on it prior to the hearing, “merely reinforces the [trial] court’s conclusion that she abandoned the *437children.” The Court joins DPHHS in characterizing L.B.’s argument that she was not given time to complete the case plan as “disingenuous” because she did not begin to work on the plan. What rational person would begin work on a plan designed to take six months when the petition to terminate her parental rights on the basis of abandonment was filed only three days later? Given the basis of the petition, it surely was clear to L.B., as it is to me, that any efforts on her part to work on the case plan would be futile and for naught. What kind of cruel hoax was being perpetrated on L.B., and why is it necessary or appropriate for this Court to join in it?
¶30 The law on abandonment as a basis for terminating a parent’s rights is clear. The facts of this case with regard to abandonment are clear and clearly render the District Court’s decision to terminate L.B.’s parental rights to J.J. and C.J. correct. For these reasons, notwithstanding my continuing concerns over DPHHS’ conduct in some of the cases which come before us, I join the Court in affirming the District Court.